Joseph wants the record to reflect the facts of his birth, rather than the fiction created by his mother's decree of divorce.
The juvenile court stalled determination of paternity on jurisdictional grounds. Now the majority holds that the domestic relations division does not have the jurisdiction to resolve the problem.
Joseph attempted intervention in this cause to "modify" or "vacate" that portion of the decree which created the problem confronting him.
It appears to me that a paternity action in juvenile court could tangentially be a solution. However, upon proper evidence the domestic relations court has continuing jurisdiction to set the record straight. Therefore, I would reverse the decision of the trial court and remand to the trial court for evidentiary hearing and an appropriate modification of the decree establishing parentage and allocation of parental rights and support for Joseph. Accordingly, I respectfully dissent. *Page 485